ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-090, concluding that YALE M. FISHMAN of CRANFORD, who was admitted to the bar of this State in 1991, and who thereafter was suspended from the practice of law pursuant to Rule 1:20—13(b) by Order of this Court filed August 30, 2002, and who remains suspended at this time, should be suspended from the practice of law for a period of eighteen months, retroactive to August 30, 2002, based on respondent’s plea of guilty to misprision of felony, in violation of 18 U.S.CA § 4, and good cause appearing;
It is ORDERED that YALE M. FISHMAN is suspended from the practice of law for a period of eighteen months and until the further Order of the Court, retroactive to August 30, 2002; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
*601ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.